Citation Nr: 0929525	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  06-26 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 30 percent for a left 
eye injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1950 to 
January 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
RO in Detroit, Michigan, which increased the appellant's 
disability rating for the left eye from 20 percent to 30 
percent.  A subsequent June 2006 rating decision granted 
special monthly compensation for the loss of use of the left 
eye.  A November 2006 rating decision denied a total rating 
based on individual unemployability.  These rating decisions 
were not appealed.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is not service connected for a right eye 
disability.

2.  The appellant is not blind in the right eye and there is 
no anatomical loss of the right eye.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for a 
left eye injury are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.84a, Diagnostic Code 6027 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for an 
increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the appellant's claim, a 
letter dated in August 2005 fully satisfied the duty to 
notify provisions for the elements two and three.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  In order to satisfy the first Quartuccio element for an 
increased-compensation claim, section 5103(a) compliant 
notice must meet the following four part test:

(1) that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask 
the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life;

(2) if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or 
increase in severity of the disability and the effect of 
that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test 
result), the Secretary must provide at least general 
notice of that requirement to the claimant; 

(3) the claimant must be notified that, should an 
increase in disability be found, a disability rating 
will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being 
sought, their severity and duration, and their impact 
upon employment and daily life; 

(4) the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit 
(or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, 
e.g., competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  

Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  For the 
following reasons, the Board finds that the elements of the 
Vazquez-Flores test have either been met or that any error is 
not prejudicial.  

Preliminarily, the Board notes that the notice provided in 
this case was issued prior to the decision in Vazquez-Flores.  
As such it does not take the form prescribed in that case.  
Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Mlechick v. Mansfield, 503 F.3d 1340 
(2007).  The Secretary has the burden to show that this error 
was not prejudicial to the appellant.  Id., at 1345.  Lack of 
prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 1345; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Mlechick, at 1345.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See id.; see also Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

Prior to the initial adjudication of the claim, the RO sent 
the appellant an August 2005 letter, which requested that the 
appellant provide evidence describing how his disability had 
worsened.  The appellant provided a statement about the 
effect that his left eye has on his employment and daily life 
in the April 2006 Notice of Disagreement.  The Board finds 
that the appellant's statements show that he knew that the 
evidence needed to show that his disability had worsened and 
what impact that had on his employment and daily life.  As 
the Board finds appellant actually provided appropriate 
evidence, any failure to provide him with adequate notice is 
not prejudicial.  See Sanders, supra.  The Board finds that 
the first criterion is satisfied.  See Vazquez-Flores.  

As to the second element, the Board notes that the appellant 
is service connected for a left eye disability.  As will be 
discussed below, eye disabilities are rated under Diagnostic 
Codes 6000-6080, 38 C.F.R. 4.84a.  These Diagnostic Codes 
rate a variety of eye disabilities based on aspects of 
impaired eye function.  See id.  The appellant is currently 
in receipt of a maximum rating for a unilateral eye 
disability, as will be discussed below.  In the appellant's 
case, he was provided notice in a September 2006 letter that 
the only way to obtain a rating in excess of 30 percent would 
be to show blindness or anatomical loss of the right eye.  
While the notice accompanied a contemporaneous Supplemental 
Statement of the Case and no opportunity to respond was 
provided before readjudication, the appellant has not 
provided any further evidence in the nearly three years 
following such notice.  Further remand for notice and an 
opportunity to respond would not result in any relevant 
evidence where, as here, the appellant has ignored the proper 
notice.  The Board finds that remand would be useless in this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(finding remand is inappropriate where there is no 
possibility of any benefit flowing to the appellant).  The 
Board finds that no more specific notice is required of VA 
and that any error in not providing the rating criteria is 
harmless.  See Vazquez-Flores.  

As to the third element, the Board notes that the appellant 
was not provided notice that a disability rating would be 
determined by application of the ratings schedule and 
relevant Diagnostic Codes based on the extent and duration of 
the signs and symptoms of his disability and their impact on 
his employment and daily life.  See Vazquez-Flores.  The 
appellant's Notice of Disagreement and Form 9 both 
demonstrate an awareness of the ratings schedule and the 
manner of assigning disability levels, when he argued in 
support of a 40 percent rating for his eye.  The appellant 
had, therefore, actual knowledge of the application of the 
ratings schedule and relevant Diagnostic Codes based on the 
extent and duration of the signs and symptoms of his 
disability and their impact on his employment and daily life.  
The Board finds that the error in the third element of 
Vazquez-Flores notice is not prejudicial.  See Mlechick, 
supra.  

As to the fourth element, the August 2005 letter did provide 
notice of the types of evidence, both medical and lay, 
including employment records, that could be submitted in 
support of his claim.  The Board finds that the fourth 
element of Vazquez-Flores is satisfied.  See id.  

In light of the foregoing, the Board finds that the 
requirements of Vazquez-Flores are met.  The Board, 
therefore, finds that the requirements of Quartuccio are met 
and that the VA has discharged its duty to notify.  See 
Quartuccio, supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the appellant an appropriate VA examination 
in 2005.  The appellant has not reported receiving any recent 
treatment specifically for this condition (other than at VA 
and the private treatment mentioned above, records of which 
are in the file), and there are no records suggesting an 
increase in disability has occurred as compared to the prior 
VA examination findings.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the appellant's service-connected disorder since 
he was last examined.  38 C.F.R. § 3.327(a).  The duty to 
assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2005 VA 
examination report is thorough and supported by VA outpatient 
treatment records.  As will be discussed below, the outcome 
of this case turns on the condition of the appellant's 
nonservice connected right eye.  There has also been no 
indication of blindness or anatomical loss of that eye since 
the appellant's last examination.  The examination in this 
case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (2007).

II. Increased Ratings

The appellant contends that he is entitled to a rating in 
excess of 30 percent for his left eye injury.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2008). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

As provided above, disabilities of the eye are rated under 38 
C.F.R. § 4.84a, Diagnostic Codes (or DCs) 6000 to 6092.  The 
appellant's service-connected left eye disability has been 
evaluated as 30 percent disabling under the General Rating 
Formula for Impairment of Central Visual Acuity, 38 C.F.R. § 
4.84a, Diagnostic Code (DC) 6074.

The medical records show that the veteran underwent lens 
replacement surgery in November 2004 to correct a left eye 
cataract, which was complicated by persistent corneal edema 
and anterior chamber inflammation.  The appellant eventually 
underwent a vitrectomy.  The appellant suffered a retinal 
detachment in the left eye in August 2005, and underwent 
surgical treatment.  Presently, the appellant has only light 
perception and vision of hand motion in the left eye.  

Where only one eye is service-connected, as here, the visual 
acuity in the nonservice-connected eye is considered normal 
(20/40 or better) unless there is blindness in that eye.  See 
Villano v. Brown, 10 Vet.App. 248 (1997); see also 38 
U.S.C.A. § 1160(a)(1); 38 C.F.R. § 3.383, 4.14, 4.78.  The 
appellant's right eye is not service connected.  The 
September 2005 VA examination and private examinations 
conducted by Dr. Gordon clearly show that the appellant has 
no blindness or anatomical loss of the right eye.  Most 
recently in July 2006, the appellant was found to have 20/80 
vision without correction, 20/40 with correction, in the 
right eye, status post cataract extraction surgery.  
Therefore, his right eye is considered normal for ratings 
purposes.  Villano, supra.

Ratings above 30 percent require some measurable impairment 
of visual acuity in both eyes.  See eg. 38 C.F.R. § 4.84a, 
Diagnostic Codes 6061, 6062, 6063, 6064, 6065, 6067, 6068, 
6069, 6073, 6076, 6071, 6072, 6073, 6075, 6076, and 6078.  
While there is significant impairment of vision in his left 
eye, the appellant's right eye is normal for ratings 
purposes.  Therefore, there are no available schedular 
ratings in excess of 30 percent.

Furthermore, DC 6080 provides disability ratings for visual 
field loss.  Because the appellant's right eye is normal, the 
only available ratings are for unilateral visual field loss.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6080.  The only 
ratings for unilateral visual field loss are, however, 30 
percent or less.  Additionally, there are no notations of 
restricted field loss.  Furthermore, DC 6070, for blindness 
in 1 eye, with only light perception, affords only a 30 
percent rating, with special monthly compensation.  There is 
no indication that a separate rating for field loss is 
appropriate in that case.  Therefore, no additional rating 
can be made for visual field loss.  See id.  

There being no available schedular rating above 30 percent 
for a unilateral vision disability with normal vision in the 
nonservice connected eye, the Board finds that the criteria 
for a rating in excess of 30 percent have not been met.  The 
claim must be denied on a schedular basis.  See 38 C.F.R. 
§ 4.84a, supra.  

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008).  Initially, there must be a 
comparison between the level of severity and symptomatology 
of the claimant's service-connected disability with the 
established criteria found in the rating schedule for that 
disability.  Under the approach prescribed by VA, if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule; therefore, the assigned 
schedular evaluation is adequate, and no referral is 
required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 
4 Vet.App. 57, 60 (1993) (a threshold finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate is required for 
extraschedular consideration referral).  

The schedular evaluation for the appellant's left eye 
disability is not inadequate.  The appellant is in receipt of 
special monthly compensation for loss of use of the left eye, 
raising the total compensation above the 30 percent rating he 
contests above.  The appellant has described pain, the loss 
of his employment as a security guard, and an ability to 
drive at night as consequences of his left eye disability.  
The loss of employment and inability to drive at night appear 
to be the consequence of his overall visual acuity.  The 
visual impairment, particularly on employment and driving, 
are not the result of the left eye alone.  The Board must 
exclude the effects attributable to the right eye when 
evaluating this claim.  The only remaining complaint is pain.  
Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
It does not appear that the appellant has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he 
does not have any symptoms from his service-connected 
disorder that are unusual or are different from those 
contemplated by the schedular criteria.  The available 
schedular evaluations for that service-connected disability 
are adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, supra.  

The Board has considered the possibility of staged ratings.  
Fenderson; Hart, both supra.  The Board, however, concludes 
that the criteria for a rating in excess of 30 percent have 
at no time been met.  Accordingly, staged ratings are 
inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

Entitlement to a rating in excess of 30 percent for a left 
eye injury is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


